FILED
                            NOT FOR PUBLICATION                              JUN 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KATHARINA N. BLANCATO,                           Nos. 14-70654, 14-70655

               Petitioner - Appellant,           Tax Ct. No. 8754-07
                                                 Tax Ct. No. 13019-08
 v.

COMMISSIONER OF INTERNAL
REVENUE,                                         MEMORANDUM*

               Respondent - Appellee.


                            Appeal from Decisions of the
                              United States Tax Court

                             Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      In these consolidated appeals, Katharina N. Blancato appeals pro se from the

Tax Court’s orders dismissing for failure to prosecute her petitions challenging the

Commissioner of Internal Revenue’s determinations of tax deficiencies for tax

years 2003 and 2004. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion. Noli v. Comm’r, 860 F.2d 1521, 1527 (9th Cir.

1988). We affirm.

      The Tax Court did not abuse its discretion in dismissing Blancato’s petitions

for failure to prosecute because Blancato failed to appear at trial and was otherwise

uncooperative. See id. at 1527 (noting that “dismissal for failure properly to

prosecute will normally arise where a party fails to appear at trial”); see also T.C.

R. 123(b) (Tax Court may dismiss a case and enter a decision against a petitioner

where the petitioner fails properly to prosecute or fails to proceed as required by

the Tax Court).

      Contrary to Blancato’s contention, the Tax Court did not err in lifting the

automatic stay after the Bankruptcy Court entered an order approving a stipulated

settlement that terminated the stay under 11 U.S.C. § 362(a) as to Blancato. See id.

at 1525 (discussing an automatic stay under § 362 and explaining that “the terms of

an order lifting the automatic stay are strictly construed”). We reject Blancato’s

contention that the Tax Court should have sought leave from the Bankruptcy Court

to resume proceedings.

      We treat Blancato’s reply briefs as both requesting leave to file multiple

briefs and to file the briefs late, and grant the requests. The Clerk shall file the

reply briefs submitted on July 28, 2014 and August 14, 2014.


                                            2                                     14-70655
      We reject as without merit Blancato’s contention in her reply briefs that the

Commissioner’s answering brief should be rejected as untimely.

      AFFIRMED.




                                         3                                    14-70655